Citation Nr: 0635532	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right knee injury, postoperative, with degenerative joint 
disease (DJD), currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
left knee injury with DJD, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for DJD of the right 
knee with limitation of extension, currently evaluated as 50 
percent disabling.

4.  Entitlement to an increased rating for DJD of the left 
knee with limitation of extension, currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that the veteran was formerly represented by 
an attorney.  The veteran was informed by letter dated August 
17, 2006 that the attorney had announced his retirement and 
that VA could no longer recognize him as the veteran's 
representative.  The veteran was given 30 days to indicate 
whether he wanted to represent himself, to appoint an 
accredited representative from a Veterans' Service 
Organization, or to appoint a different private attorney.  No 
response to this letter was received within the 30 day time 
frame.  The Board shall proceed accordingly.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury, postoperative, with DJD is manifested by complaints 
of constant pain, occasional swelling and locking, and 
limitation of extension, but there is no objective evidence 
of instability, subluxation or limitation of flexion.  

2.  The veteran's service-connected residuals of a left knee 
injury with DJD is manifested by complaints of constant pain, 
occasional swelling and locking, and limitation of extension, 
but there is no objective evidence of instability, 
subluxation or limitation of flexion.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a right knee injury, 
postoperative, with DJD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5258 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a left knee injury with DJD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5258 (2006).  

3.  The criteria for a rating in excess of 50 percent for DJD 
of the right knee with limitation of extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  

4.  The criteria for a rating in excess of 50 percent for DJD 
of the left knee with limitation of extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for recurrent subluxating patella with 
early chondromalacia and minimal spurring was initially 
granted with separate 20 percent evaluations for both the 
left and right knees pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective November 18, 1993.  See May 
1994 rating decision.  The disabilities were subsequently 
recharacterized as residuals of right knee injury, 
postoperative, with DJD, and residuals of left knee injury 
with DJD pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5258; the 20 percent evaluation was continued.  See May 
2002 rating decision.  Separate 50 percent ratings were 
assigned for DJD of the left and right knees with limitation 
of extension pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5261, effective January 18, 2005.  See April 2005 rating 
decision.  

The veteran contends that he is unable to squat low or stand 
up for very long because his knees give out on him.  He 
indicates that he suffers constant bilateral pain, right knee 
worse than left.  See statement in support of claim received 
June 2002; see also VA compensation and pension (C&P) joints 
examinations.  

The veteran has been seen frequently by the VA Medical Center 
(VAMC) in Little Rock and has undergone two VA C&P 
examinations in connection with his claim for increased 
rating.  During the March 2002 VA examination, the veteran 
reported suffering daily pain in his bilateral knees with 
occasional swelling.  Physical examination of the right knee 
revealed that he favored it with ambulation and had marked 
patellar tenderness and tenderness in general on palpation of 
the joint.  The left knee was very tender to palpation, but 
there was no effusion.  There was no evidence of subluxation 
of lateral or medial compartment ligament laxity noted in 
either knee.  Range of motion testing of the bilateral knees 
revealed extension to 0 degrees and flexion ending at 95 
degrees due to pain.  X-rays revealed slightly narrowed 
medial compartment of the joint space of the right knee 
suggestive of loss of articular cartilage, no effusion; in 
the left knee, evidence of chondrocalcinosis involving the 
menisci, fragmented separate tibial tuberosity, and slight 
soft tissue fullness in the suprapatellar region.  See March 
2002 imaging report.  

During the January 2005 VA examination, the veteran reported 
locking and swelling of each knee on an average of two times 
per week.  He indicated that the symptoms become worse with 
prolonged standing and sitting or walking distances greater 
than one-half of one mile.  The veteran reported two flare-
ups during the year prior, but denied being incapacitated in 
the past year for knee-related problems.  He indicated that 
during the past year, he had to use a cane daily due to right 
knee pain, but denied needing to use a brace for either knee.  
Physical examination revealed some very slight bony 
prominence of the lateral aspect of the right patella as 
compared to the left, although both patellas tracked 
appropriately.  Lachman testing failed to reveal ligament 
laxity in either knee region and there was no redness or 
effusion in either knee.  The veteran was able to lie on his 
back and extend his knees to 0 degrees with minimal effort; 
both knees failed to reveal any evidence of effusion in the 
supine position.  While in a sitting position, the veteran 
was able to flex his left knee from 90 degrees to 45 degrees 
as he lacked 45 degrees of active range of motion to full 
extension of the left knee; he noted pain onset at 45 degrees 
with extension. The veteran was able to extend his right knee 
to 45 degrees from a 90 degree flexion and complained of pain 
onset at approximately 70 degrees.  He was unable to flex 
either knee past 90 degrees due to severe pain.  The examiner 
noted that the veteran's limitations seemed to be from 
arthritis rather than instability.  See January 2005 VA exam 
report and addenda.  

The maximum rating allowed under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2006) has been assigned for residuals 
of right knee injury, postoperative, with DJD, and residuals 
of left knee injury with DJD.  The maximum rating provided 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006) has also 
been assigned for the limitation of extension exhibited in 
both knees.  As such, it is impossible to assign increased 
ratings for the veteran's service-connected disabilities 
under either of these provisions.  

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether increased ratings, 
or additional separate compensable ratings, are warranted 
under these provisions.  These diagnostic codes, however, are 
simply not applicable to the veteran's service-connected 
bilateral knee disabilities, as there is no evidence of 
ankylosis (Diagnostic Code 5256), recurrent subluxation or 
lateral instability (Diagnostic Code 5257), impairment of the 
tibia and/or fibula (Diagnostic Code 5262) or genu recurvatum 
(Diagnostic Code 5263).  See VA C&P joints examination 
reports dated March 2002 and January 2005 (with addenda); see 
also VA x-rays of the bilateral knees dated between January 
2001 and May 2005.  Nor are increased ratings, or separate 
compensable ratings, warranted under Diagnostic Code 5260, as 
the veteran has not exhibited the requisite limitation of 
flexion in either knee.  See VA C&P joints examination 
reports dated March 2002 (unable to flex beyond 95 degrees 
due to pain, bilateral knees); and January 2005 (unable to 
flex either knee past 90 degrees due to severe pain).

The Board notes that the veteran underwent a partial medial 
meniscectomy of the right knee in June 1999.  Because the 
current 20 percent rating under Diagnostic Code 5258 includes 
the symptoms related to his semilunar cartilage, the Board 
concludes that assigning a separate, compensable rating under 
Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage would be compensating the veteran twice for the 
same manifestations, which is prohibited by 38 C.F.R. § 4.14.  

Consideration has also been given to whether an increased 
rating is warranted for the service-connected disabilities on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The pain upon range of motion testing, 
the VA examiner's finding that the veteran seems to be 
limited by pain in both knee regions, and the fact that the 
examiner was unable to perform patella testing due to 
guarding by the veteran during the January 2005 VA 
examination are all acknowledged.  The VA examiner reported, 
however, that there was no fatigue or weakness to repetition 
in the left knee and no weakness to repetition noted with 
maneuvers against the right knee, and the veteran denied 
being incapacitated due to knee-related problems during the 
year prior.  Moreover, the examiner clearly stated that the 
veteran's limitations are not the result of instability, but 
rather arthritis.  While acknowledging that the veteran 
retired from his work as a mechanic in the early 1990s due to 
back and knee problems, the VA examiner opined that from an 
employability standpoint, the veteran could be re-trained in 
some sedentary job occupation.  Based on the findings during 
the January 2005 VA examination, there is no evidence to 
support a higher rating for either of the veteran's service-
connected knee disabilities on the basis of limitation of 
function due to pain.  

Moreover, the Board notes that the veteran's left knee and 
his right knee are each assigned 20 percent and 50 percent 
ratings using Diagnostic Codes 5010-5258 and 5261.  Ratings 
of 20 percent and 50 percent combine to a rating of 60 
percent.  See 38 C.F.R. § 4.25.  Section 4.68 specifically 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed. For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165. This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level. Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  Here, 
there is no amputation, so there is no consideration 
concerning a painful neuroma.  The rating schedule provides a 
rating of 40 percent for leg amputation at a lower level, 
permitting prosthesis (Diagnostic Code 5165); a rating of 60 
percent for amputation of the leg not improvable by 
prosthesis controlled by natural knee action (Diagnostic Code 
5164) or with defective stump, thigh amputation recommended 
(Diagnostic Code 5163), or amputation of the thigh at the 
middle or lower thirds.  It further provides that amputation 
of the thigh is rated 80 percent at the upper third, one-
third of the distance from perineum to knee joint measured 
from perineum, and is rated 90 percent for disarticulation, 
with loss of extrinsic pelvic girdle muscles (Diagnostic Code 
5160).  As the veteran's disability involves the knee, 
38 C.F.R. § 4.68 would preclude assigning a combined 
evaluation higher than 60 percent for the disability of the 
knee, as limited by the ratings for amputation of the leg.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In response to the veteran's February 2002 claim, the RO sent 
a section 5103(a) notice letter to the veteran later that 
same month, prior to the May 2002 adverse rating decision.  
This letter, however, did not provide the veteran with notice 
of what evidence was needed to substantiate a claim for 
increased rating.  The veteran's claim was remanded in August 
2004 and August 2005 to effect further compliance with the 
duties to notify and assist.  

Pursuant to the August 2004 remand, the veteran was advised 
of the necessary evidence to substantiate his claim; that VA 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See February 2005 letter.  He 
had been previously informed of the need to send any 
pertinent evidence in his possession.  See June 2003 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  
Although the February 2002 notice letter was augmented during 
the appeal, the veteran has not been prejudiced by the timing 
of the section 5103(a) notice, as he has been given content-
compliant notice and appropriate opportunity to participate 
in his claim and appeal.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records and Social Security 
Administration records have been obtained, and the veteran 
was afforded several VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for the residuals of a right 
knee injury, postoperative, with DJD is denied.  

A rating in excess of 20 percent for the residuals of a left 
knee injury with DJD is denied.  

A rating in excess of 50 percent for DJD of the right knee 
with limitation of extension is denied.  

A rating in excess of 50 percent for DJD of the left knee 
with limitation of extension is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


